

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.


July 10, 2015
 
$
34,100.00
 





PEER TO PEER NETWORK


12% Original Issue Discount Convertible Debenture


Due July 10, 2016




FOR VALUE RECEIVED, Peer to Peer Network, a Nevada corporation (hereinafter
called the "Borrower" or the "Company"), hereby promises to pay to Mastiff
Alternative Opportunity Fund LP, a Delaware limited partnership (the "Holder"),
or order, without demand, the sum of THIRTY-FOUR THOUSAND ONE HUNDRED Dollars
($34,100.00), on July 10, 2016 (the "Maturity Date").


 NOW THEREFORE, the following terms shall apply to this Note:


ARTICLE I
GENERAL PROVISIONS


1.1            Payments. The entire unpaid principal amount due under this Note
(the "Principal") shall be due and payable on the Maturity Date. Principal shall
be payable in cash or, at the Holder's option, in shares of the Company's common
stock, par value $0.001 per share (the "Common Stock"). Interest on this Note
(the "Interest") is paid pursuant to the Original Issue Discount of 12% equal to
$4,092. Any default interest shall accrue and be payable in cash or Common
Stock, at the Holders election, at the times as set forth herein.


                    Upon any conversion in part by the Holder in accordance with
Article II, the Holder and the Borrower shall in good faith recalculate the
outstanding principal balance. Upon any full conversion by the Holder in
accordance with Article II of all of the Interest and the Principal due
hereunder, all of the Borrower's payment obligations shall terminate. All
payments in respect of the indebtedness evidenced hereby shall be applied in the
following order: to accrued Interest, Principal, and charges and expenses owing
under or in connection with this Note.


                      If any payment of interest is paid in Common Stock, the
number of shares issuable will be determined utilizing the conversion ratio as
set forth in Article II. Notwithstanding the foregoing, the Company's right to
pay this Note, including any Interest due thereunder, in shares of Common Stock
upon the Maturity Date is subject to the condition that: (i) the Common Stock is
trading on the OTC Markets (Pink Sheets), OTC Bulletin Board, American Stock
Exchange or Nasdaq; and (ii) there is an effective Registration Statement on the
Maturity Date or the shares are otherwise eligible for resale pursuant to Rule
144.


1.2            Interest.  Only Default Interest shall accrue on the outstanding
principal balance if so applicable. Should the Company fail to maintain current
public information as defined in Rule 144 of the Securities Act of 1933, the
interest rate shall increase to 20% per annum for that period when the Company's
filings are not up-to-date.

--------------------------------------------------------------------------------



1.3            Payment Grace Period. From and after the 10th day after an Event
of Default under Section 3.1, the Interest Rate applicable to any unpaid amounts
owed hereunder shall be increased to eighteen percent (18%) per annum.


1.4            Conversion Privileges. The conversion privileges set forth in
Article II shall remain in full force and effect immediately from the date
hereof and until the Note is paid in full regardless of the occurrence of an
Event of Default. This Note shall be payable in full on the Maturity Date,
unless previously converted into Common Stock in accordance with Article II
hereof; provided, that if an Event of Default has occurred, the Holder may elect
to extend the Maturity Date by the amount of days of the pendency of the Event
of Default.


1.5            Corporate Existence.  So long as this Note remains outstanding,
the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split, consolidation, sale of all
or substantially all of the Company's assets or any similar transaction or
related transactions (each such transaction, a "Fundamental Change") where the
Company is not the surviving entity unless, prior to the consummation a
Fundamental Change, the Company shall have given the Holder not less than
fourteen (14) days prior written notice to the Holder.  In any such case, the
Company grant the Holder the right to put this Note to the Company up to the
time of the effectiveness of the Fundamental Change at 130% of the then
outstanding Principal plus any unpaid and accrued Interest.


This Note is subject to the following additional provisions:


ARTICLE II
CONVERSION RIGHTS AND REDEMPTION RIGHTS


The Holder shall have the right to convert the principal and accrued and unpaid
interest due under this Note into Shares of the Borrower's Common Stock as set
forth below.


2.1            Conversion into the Borrower's Common Stock.


(a)            The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
Interest, at the election of the Holder (the date of giving of such notice of
conversion being a "Conversion Date") into fully paid and non-assessable shares
of Common Stock as such stock exists on the date of issuance of this Note (such
shares, the "Conversion Shares"), or any shares of capital stock of Borrower
into which such Common Stock shall hereafter be changed or reclassified (the
"Other Securities"), at the conversion price as defined in Section 2.1(b) hereof
(the "Conversion Price"), determined as provided herein. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is attached hereto
as Exhibit A, Borrower shall issue and deliver to the Holder within three (3)
business days from the Conversion Date (such third day being the "Delivery
Date") that number of Conversion Shares for the portion of the Note converted in
accordance with the foregoing. At the election of the Holder, the Borrower will
deliver accrued but unpaid interest on the principal amount of the Note being
converted in the manner provided in Section 1.1 through the Conversion Date
directly to the Holder on or before the Delivery Date. The number of Conversion
Shares to be issued upon each conversion of this Note shall be determined by
dividing that portion of the principal of this Note and accrued interest to be
converted, by the Conversion Price.


                                (b)            Subject to adjustment as provided
in Section 2.1(c) hereof, this Note shall be convertible commencing upon the
date of issuance (the "Convertible Period") at a conversion price (the
"Conversion Price") equal to fifty (50%) of the average of the three (3) lowest
intraday trading prices during the preceding twenty (20) trading days (the
"Conversion Look Back Period").


(c)             The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1,
shall be subject to adjustment from time to time upon the happening of the
following certain events while this conversion right remains outstanding:

--------------------------------------------------------------------------------



                                        A.            Reorganization,
Consolidation, Merger, etc.; Reclassification.  In case at any time or from time
to time, the Company shall, subject to Section 1.5 hereof, effect a Fundamental
Change, then, in each such case, as a condition to the consummation of such a
transaction, proper and adequate provision shall be made by the Company whereby
the Holder of this Note, on the conversion hereof as provided in Article II, at
any time after the consummation of such Fundamental Change, shall receive, in
lieu of the Conversion Shares (or Other Securities) issuable on such conversion
prior to such consummation or such effective date, the stock and other
securities and property (including cash) to which such Holder would have been
entitled upon such consummation of a Fundamental Change if such Holder had so
converted this Note, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 2.1(c)(E).


                                                      If the Borrower at any
time shall, by reclassification or otherwise, change the Common Stock into the
same or a different number of securities of any class or classes that may be
issued or outstanding, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


                                        B.            Dissolution. In the event
of any dissolution of the Company following the transfer of all or substantially
all of its properties or assets, the Company, prior to such dissolution, shall
at its expense deliver or cause to be delivered the stock and other securities
and property (including cash, where applicable) receivable by the Holder of this
Note after the effective date of such dissolution pursuant to this Article II to
a bank or trust company (a "Trustee") having its principal office in New York,
NY, as trustee for the Holder of the Notes.


                                        C.            Continuation of Terms.
Upon any Fundamental Change or transfer (and any dissolution following any
transfer) referred to in this Article II, this Note shall continue in full force
and effect and the terms hereof shall be applicable to the Other Securities and
property receivable on the conversion of this Note after the consummation of
such Fundamental Change or transfer or the effective date of dissolution
following any such transfer, as the case may be, and shall be binding upon the
issuer of any other securities, including, in the case of any such transfer, the
person acquiring all or substantially all of the properties or assets of the
Company, whether or not such person shall have expressly assumed the terms of
this Note as provided in Section 2.1(c)(E). In the event this Note does not
continue in full force and effect after the consummation of the transaction
described in this Article II, then only in such event will the Company's
securities and property (including cash, where applicable) receivable by the
Holder of this Note be delivered to the Trustee as contemplated by Section
2.1(c)(B).


                                        D.    Share Issuance.  If at any time
this Note is outstanding the Company shall offer, issue or agree to issue any
common stock or securities convertible into or exercisable for shares of common
stock (or modify any of the foregoing which may be outstanding) to any person or
entity at a price per share or conversion or exercise price per share which
shall be less than the then applicable Conversion Price in respect of the
Shares, without the consent of the Holders of this Note, except with respect to
Excepted Issuances, then the Company shall issue, for each such occasion,
additional shares of Common Stock to each Holder so that the average per share
purchase price of the shares of Common Stock issued to the Holder (of only the
Conversion Shares still owned by the Holder) is equal to such other lower price
per share and the Conversion Price shall automatically be reduced to such other
lower price per share.  For the purposes hereof, "Excepted Issuances" means any
offer, issuance or agreement to issue any common stock or securities convertible
into or exercisable for shares of common stock (or modify any of the foregoing
which may be outstanding) in connection with (i) full or partial consideration
in connection with a strategic merger, consolidation or purchase of
substantially all of the securities or assets of corporation or other entity,
(ii) the Company's issuance of securities in connection with strategic license
agreements and other partnering arrangements so long as such issuances are not
for the purpose of raising capital, (iii) the Company's issuance of Common Stock
or the issuance or grants of options to purchase Common Stock pursuant to the
Company's stock option plans and employee stock purchase plans, (iv) the
conversion of any of the Notes, (v) the payment of any interest on the Notes,
and (vi) as has been described in the Reports filed with the Commission or
delivered to the Holder prior to the issuance of this Note (collectively, the
"Excepted Issuances").  The delivery to the Holder of the additional shares of
Common Stock shall be not later than the closing date of the transaction giving
rise to the requirement to issue additional shares of Common Stock.  For
purposes of the issuance and adjustment described in this paragraph, the
issuance of any security of the Company carrying the right to convert such
security into shares of Common Stock or of any warrant, right or option to
purchase Common Stock shall result in the issuance of the additional shares of
Common Stock upon the issuance of such convertible security, warrant, right or
option and again at any time upon any subsequent issuances of shares of Common
Stock upon exercise of such conversion or purchase rights if such issuance is at
a price lower than the Conversion Price in effect upon such issuance.  The
rights of the Holder set forth in this Section 2.1 (c)(D), are in addition to
any other rights the Holder has pursuant to this Note, any Transaction Document
and any other agreement referred to or entered into in connection herewith.

--------------------------------------------------------------------------------



                                        E.            Extraordinary Events
Regarding Common Stock. In the event that the Company shall (a) issue additional
shares of the Common Stock as a dividend or other distribution on outstanding
Common Stock, (b) subdivide its outstanding shares of Common Stock, or (c)
subject to Section 1.5 hereof, combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Conversion Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Conversion Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Conversion Price then in effect. The
Conversion Price, as so adjusted, shall be readjusted in the same manner upon
the happening of any successive event or events described herein in this Section
2.1(c)(E). The number of Conversion Shares that the Holder of this Note shall
thereafter, on the conversion hereof as provided in Article II, be entitled to
receive shall be adjusted to a number determined by multiplying the number of
Conversion Shares that would otherwise (but for the provisions of this Section
2.1(c)(E)) be issuable on such conversion by a fraction of which (a) the
numerator is the Conversion Price that would otherwise (but for the provisions
of this Section 2.1(c)(E)) be in effect, and (b) the denominator is the
Conversion Price in effect on the date of such conversion.


                                        F.            Certificate as to
Adjustments. In each case of any adjustment or readjustment in the shares of
Common Stock (or Other Securities) issuable on the conversion of the Notes, the
Company at its expense will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of the Note and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Conversion Price and the
number of Conversion Shares to be received upon conversion of this Note, in
effect immediately prior to such adjustment or readjustment and as adjusted or
readjusted as provided in this Note. The Company will forthwith mail a copy of
each such certificate to the Holder of the Note and any transfer agent of the
Company.
             G.            Delay in Clearing. The Company shall issue shares to
the Holder as set forth in 2.1(b) ("Initial Conversion Price"). However if the
conversion price for the common stock on the Clearing Date (defined below) is
lower than the Initial Conversion Price, then the Initial Conversion Price shall
be adjusted such that the Discount shall be taken based on the Clearing Date,
and the Company shall issue additional shares to Purchaser to reflect such
adjusted Conversion Price, with such additional issuance being subject to the
limitation on conversion as set forth in 2.11, below.  For purposes of this
Agreement, the Clearing Date shall be on the date in which the conversion shares
are deposited into the Purchaser's brokerage account and Purchaser's broker has
confirmed with Purchaser that the Purchaser may execute trades of the conversion
shares. The Holder shall represent and warrant that the shares were promptly
tendered to the Holder's broker and that the delay is not the result of the
Holder failing to provide the Broker or Clearing Firm with appropriate
documentation to clear such shares including but not limited to this Note. The
Company shall provide whatever additional documentation that is required by the
Clearing Firm for the deposit of the shares and do all things necessary to
facilitate the deposit of the shares.


2.2            Method of Conversion. This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement. Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid.

--------------------------------------------------------------------------------



2.3            Issuance Below Par.  The Parties hereto agree that Nevada Law
allows for the issuance of conversion shares under this section even if such
conversion price is less than the shares' stated par value, and that such shares
shall be issued in response to a Conversion Request regardless of Conversion
Price.




                                2.4            Shell Status.  The Company is not
a shell as defined in Rule 405 under the Securities Act of 1933 or pursuant to
Rule 144 and not has not been a shell during the 12 mnths previous to the
issuance date hereof.
      

                           
                 2.5            Conversion of Note.


(a)            Upon the conversion of this Note or part thereof, the Company
shall, at its own cost and expense, take all necessary action, including
obtaining and delivering, an opinion of counsel to assure that the Company's
transfer agent shall issue stock certificates in the name of Holder (or its
nominee) or such other persons as designated by Holder and in such denominations
to be specified at conversion representing the number of Conversion Shares
issuable upon such conversion. The Company warrants that no instructions other
than these instructions have been or will be given to the transfer agent of the
Company's Common Stock and that, unless waived by the Holder, the Conversion
Shares will be free-trading, and freely transferable, and will not contain a
legend restricting the resale or transferability of the Conversion Shares
provided the Conversion Shares are being sold pursuant to an effective
registration statement covering the Conversion Shares or are otherwise exempt
from registration.
 
(b)            Subscriber will give notice of its decision to exercise its right
to convert this Note or part thereof by telecopying an executed and completed
Notice of Conversion (a form of which is attached as Exhibit A to the Note) to
the Company via confirmed telecopier transmission, email, or overnight courier
or otherwise pursuant to Section 4.2 of this Note. The Subscriber will not be
required to surrender this Note until this Note has been fully converted or
satisfied, with each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof shall be deemed a Conversion
Date (as defined above). The Company will itself or cause the Company's transfer
agent to transmit the Company's Common Stock certificates representing the
Conversion Shares issuable upon conversion of this Note to the Subscriber via
express courier for receipt by such Subscriber on or before the Delivery Date
(as defined above). In the event the Conversion Shares are electronically
transferable, then delivery of the Conversion Shares must be made by electronic
transfer provided request for such electronic transfer has been made by the
Subscriber and the Subscriber has complied with all applicable securities laws
in connection with the sale of the Common Stock, including, without limitation,
the prospectus delivery requirements.  A Note representing the balance of this
Note not so converted will be provided by the Company to the Subscriber if
requested by Subscriber, provided the Subscriber delivers the original Note to
the Company.

(c)            The Company understands and agrees that a delay in the delivery
of the Conversion Shares in the form required pursuant to Section 2.5(a) hereof,
after the Delivery Date (as hereinafter defined) could result in economic loss
to the Holder. As compensation to the Holder for such loss, the Company agrees
to pay (as liquidated damages and not as a penalty) to the Holder for late
issuance of Conversion Shares upon Conversion of the Note in the amount of $100
per business day after the Delivery Date for each $1,000 of Note principal
amount being converted of the corresponding Conversion Shares which are not
timely delivered. The Company shall pay any payments incurred under this Section
in immediately available funds upon demand. Furthermore, in addition to any
other remedies which may be available to theHolder, in the event that the
Company fails for any reason to effect delivery of the Conversion Shares by the
Delivery Date the Holder will be entitled to revoke all or part of the relevant
Notice of Conversion  by delivery of a notice to such effect to the Company
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the delivery of such notice, except that the
liquidated damages described above shall be payable through the date notice of
revocation or rescission is given to the Company.


(d)            Nothing contained herein or in any document referred to herein or
delivered in connection herewith shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest or dividends
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

--------------------------------------------------------------------------------



2.6            Injunction Posting of Bond. In the event a Holder shall elect to
convert a Note or part thereof in whole or in part, the Company may not refuse
conversion based on any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, or for any
other reason, unless an injunction from a court, on notice, restraining and or
enjoining conversion of all or part of such Note shall have been sought and
obtained by the Company and the Company has posted a surety bond for the benefit
of such Holder in the amount of 120% of the amount of the Note, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Holder to the extent Holder
obtains judgment.


2.7            Optional Redemption.


(a)            Within 179 days of the date hereof, provided that the Company has
a number of authorized but unissued shares of Common Stock sufficient for the
issuance of all Conversion Shares underlying the remaining principal amount of
this Note, such Common Stock is listed or quoted (and is not suspended from
trading) on the Principal Market and such shares of Common Stock are approved
for listing on such Principal Market upon issuance if applicable, such Common
Stock is registered for resale under a Registration Statement and the prospectus
under such Registration Statement is available for the sale of all Registrable
Securities held by the Subscriber or there is an applicable exemption from
registration, such issuance would be permitted in full without violating Section
2.3 herein or the rules or regulations of any trading market on which such
Common Stock may be listed or quoted, and both immediately before and after
giving effect thereto, no Event of Default under the Subscription Agreement or
this Note shall or would exist, the Borrower will have the option of prepaying
the outstanding principal amount of this Note ("Optional Redemption"), in whole
or in partwha, together with interest accrued thereon, by paying to the Holder a
sum of money equal to one hundred thirty percent (130%) of the principal amount
to be redeemed, together with accrued but unpaid interest thereon and interest
that will accrue until the actual repayment date and any and all other sums due,
accrued or payable to the Holder arising under the Note, the Subscription
Agreement or any Transaction Document (the "Redemption Amount") on the day
written notice of redemption (the "Notice of Redemption") is given to the
Holder. The Notice of Redemption shall specify the date for such Optional
Redemption (the "Redemption Payment Date"), which date shall be not less than
five (5) business days after the date of the Notice of Redemption (the
"Redemption Period"). A Notice of Redemption shall not be effective with respect
to any portion of this Note for which the Holder has a pending election to
convert, or for Conversion Notices given by the Holder prior to the Redemption
Payment Date. On the Redemption Payment Date, the Redemption Amount shall be
paid in good funds to the Holder. In the event the Borrower fails to pay the
Redemption Amount on the Redemption Payment Date as set forth herein, then (i)
such Notice of Redemption will be null and void, (ii) Borrower will have no
further right to deliver another Notice of Redemption, and (iii) Borrower's
failure may be deemed by Holder to be a non-curable Event of Default.


                                2.8            Mandatory Redemption at
Subscriber's Election.  In the event the Company is prohibited from issuing
Conversion Shares, or fails to timely deliver Shares on a Delivery Date, or upon
the occurrence of any other Event of Default (as defined in this Note or in the
Subscription Agreement) or for any reason other than pursuant to the limitations
set forth in Section 2.3 hereof, then at the Subscriber's election, the Company
must pay to the Subscriber ten (10) business days after request by the
Subscriber, at the Subscriber's election, a sum of money in immediately
available terms equal to the greater of (i) the product of the outstanding
principal amount of the Note designated by the Subscriber multiplied by 130%, or
(ii) the product of the number of Conversion Shares otherwise deliverable upon
conversion of an amount of Note principal and/or interest designated by the
Subscriber (with the date of giving of such designation being a "Deemed
Conversion Date") at the then Conversion Price that would be in effect on the
Deemed Conversion Date multiplied by the average of the closing bid prices for
the Common Stock for the five consecutive trading days preceding either: (1) the
date the Company becomes obligated to pay the Mandatory Redemption Payment, or
(2) the date on which the Mandatory Redemption Payment is made in full,
whichever is greater, together with accrued but unpaid interest thereon and any
liquidated damages then payable ("Mandatory Redemption Payment").  The Mandatory
Redemption Payment must be received by the Subscriber on the same date as the
Company Shares otherwise deliverable or within ten (10) business days after
request, whichever is sooner ("Mandatory Redemption Payment Date").  Upon
receipt of the Mandatory Redemption Payment, the corresponding Note principal
and interest will be deemed paid and no longer outstanding. Liquidated damages
calculated pursuant to Section 2.5(c) hereof, that have been paid or accrued for
the twenty (20) day period prior to the actual receipt of the Mandatory
Redemption Payment by the Subscriber shall be credited against the Mandatory
Redemption Payment.

--------------------------------------------------------------------------------



                                2.9            Buy-In.  In addition to any other
rights available to the Subscriber, but without any duplicative recovery by the
Subscriber, if the Company fails to deliver to the Subscriber the Conversion
Shares issuable upon conversion of this Note by the Delivery Date and if after
five (5) business days after the Delivery Date the Subscriber purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Subscriber of the Common Stock which the
Subscriber was entitled to receive upon such conversion (a "Buy-In"), then the
Company shall pay in cash to the Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) the
Subscriber's total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased exceeds (B) the aggregate principal
and/or interest amount of the Note for which such conversion was not timely
honored, together with interest thereon at a rate of 15% per annum, accruing
until such amount and any accrued interest thereon is paid in full (which amount
shall be paid as liquidated damages and not as a penalty).  For example, if the
Subscriber purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted conversion of $10,000 of
note principal and/or interest, the Company shall be required to pay the
Subscriber $1,000, plus interest.  The Subscriber shall provide the Company
written notice indicating the amounts payable to the Subscriber in respect of
the Buy-In.


2.10            Reservation. During the period the conversion right exists,
Borrower will reserve and instruct its Transfer Agent to reserve from its
authorized and unissued Common Stock a number of shares of Common Stock equal to
150% of the amount of Common Stock issuable upon the full conversion of this
Note. Borrower represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable. Borrower agrees that its issuance
of this Note shall constitute full authority to its officers, agents, and
transfer agents who are charged with the duty of executing and issuing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the conversion of this Note without any further instruction.


2.11            Maximum Conversion
(a) Notwithstanding anything to the contrary contained herein, the number of
Conversion Shares that may be acquired by the Holder upon conversion of this
Note (or otherwise in respect hereof) shall be limited to the extent necessary
to ensure that, following such conversion (or other issuance), the total number
of shares of Common Stock then beneficially owned by such Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder's for purposes of Section 13(d) of the 1934
Act, does not exceed 4.999% of the total number of issued and outstanding shares
of Common Stock (including for such purpose the shares of Common Stock issuable
upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. By written notice to the Company, a
Subscriber may waive the provisions of this Section 2.3(a) as to itself but any
such waiver will not be effective until the 61st day after delivery thereof and
such waiver shall have no effect on any other Subscriber.


(b)            Notwithstanding anything to the contrary contained herein, the
number of Conversion Shares that may be acquired by the Holder upon conversion
of this Note (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such conversion (or other issuance), the
total number of shares of Common Stock then beneficially owned by such Holder
and its affiliates and any other persons whose beneficial ownership of Common
Stock would be aggregated with the Holder's for purposes of Section 13(d) of the
1934 Act, does not exceed 9.999% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. This provision may not be waived.


2.12            Short sales.  The Holder shall not sell short the common shares
of the Company without first having sent a conversion request to the Company or
having such shares available to cover such short sale prior to entering into
such short sale.

--------------------------------------------------------------------------------



ARTICLE III
EVENTS OF DEFAULT


An "Event of  Default,"  wherever  used  herein, means any one of the following
events  (whatever  the reason and  whether it shall be voluntary  or involuntary
or effected by operation of law or pursuant to any judgment,  decree or order of
any court, or any order, rule or regulation of any administrative or
governmental body):


3.1            Failure to Pay Principal or Interest. The Borrower fails to pay
any installment of Principal, Interest or other sum due under this Note when
due.


3.2            Breach of Covenant. The Borrower breaches any other covenant or
other term or condition of this Note in any material respect and such breach, if
subject to cure, continues for a period of ten (10) business days after written
notice to the Borrower from the Holder.


3.3            Breach of Representations and Warranties. Any representation or
warranty of the Borrower made herein, or in any agreement, statement or
certificate given in writing pursuant hereto or in connection therewith shall be
false or misleading in any material respect as of the date made and the Closing
Date.


3.4            Receiver or Trustee. The Borrower shall make an assignment for
the benefit of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed.


3.5            Judgments. Any money judgment, writ or similar final process
shall be entered or filed against Borrower or any of its property or other
assets for more than $1,000,000, and shall remain unvacated, unbonded or
unstayed for a period of thirty (30) days.


3.6            Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within thirty (30) days of initiation.


3.7            Non-Payment.  A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $200,000 for more than
forty-five (45) days after the due date.


3.8            Stop Trade. An SEC or judicial stop trade order or Principal
Market trading suspension that lasts for five or more consecutive trading days.


3.9            Failure to Deliver Common Stock or Replacement Note. Borrower's
failure to timely deliver Common Stock to the Holder pursuant to and in the time
required by this Note.


                                3.10            Failure to Maintain Current
Public Information. The Company's failure to maintain current public information
as defined in Rule 144 of the Securities Act of 1933, including the posting of
Interactive Data Files on the corporate web site.


3.11            Reverse Splits.  The Borrower effectuates a reverse split of its
Common Stock without the prior written consent of the Holder.


3.12            Reservation Default.  Failure by the Borrower to have reserve
for issuance upon conversion of the Note the amount of Common stock as set forth
herein.


3.13            Cross Default. A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties.


3.14            Change in Control. A change in control of the Company without at
least fourteen (14) days prior written notice to Holder. A change in control
shall mean that more than 30% of the shares of common stock are consolidated in
one person or entity so that the person or entity (other than any one or more of
the Holders) may control the election of the board of directors or the passage
of a proposal that would normally require a shareholder vote without such
shareholder vote and that such person or entity was not a holder of shares of
the Company at the date of execution hereof.



--------------------------------------------------------------------------------

                                3.15            Asset Sales.  Any instance,
undertaken without written consent  of the Holder, whereby the Company or any of
its subsidiaries, sells, transfers, leases or otherwise disposes (including
pursuant to a merger) of substantially all of the Company's assets, including
any asset constituting an equity interest in any other person, except sales,
transfers, leases and other dispositions of inventory, used, obsolete or surplus
equipment or other property, in each case in the ordinary course of the
Company's business and consistent with past practice.


                                3.16            Delisting.  Delisting of the
Common Stock from the  Principal Market, including the Pink Sheets (OTC
Markets), on which the Common Stock is then listed or quoted for trading.


                          During the time that any portion of this Note is
outstanding,  if any Event of Default has occurred,  the remaining principal
amount of this Note, together with interest and other amounts owing in respect  
hereof,  to the date of  acceleration  shall become, at the  Holder's 
election,  immediately  due and payable in cash,  provided  however,  the Holder
may request  (but shall have no obligation  to request)  payment of such amounts
in Common Stock of the Borrower. In addition to any other remedies, the Holder
shall have the right (but not the obligation) to convert this Note at any time
after (x) an Event of Default or (y) the Maturity Date at the Conversion Price
then in- effect. The Holder need not provide and the Borrower hereby waives any 
presentment,  demand,  protest or other notice of any kind, and the Holder may
immediately and without  expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.  Upon an
Event of Default, notwithstanding any other provision of this Note or any
Transaction Document, the Holder shall have no obligation to comply with or
adhere to any limitations, if any, on the conversion of this Note or the sale of
the Conversion Shares, Shares or Other Securities.


ARTICLE IV
MISCELLANEOUS


4.1            Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


                                4.2    Notices. All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be (i)
personally served, (ii) deposited in the mail, registered or certified, return
receipt requested, postage prepaid, (iii) delivered by reputable air courier
service with charges prepaid, or (iv) transmitted by hand delivery, telegram, or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: (i) if to the
Borrower to: Peer to Peer Network, 2360 Corporate Circle, Suite 400, Henderson,
NV 89074-7722, fax  number: __________________ and (ii) if to the Holder, to
Mastiff Alternative Opportunity Fund LP , 20900 NE 30th Ave., 8th Floor,
AVentura, FL 33180, fax number 954-252-4265.


4.3            Amendment Provision. The term "Note" and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


4.4            Assignability. This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5            Cost of Collection. If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys' fees.


4.6            Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Nevada. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of Florida or in the federal
courts located in the state of Florida located in Broward County, Florida. Both
parties and the individual signing this Agreement on behalf of the Borrower
agree to submit to the jurisdiction of such courts. The prevailing party shall
be entitled to recover from the other party its reasonable attorney's fees and
costs.


4.7            Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.


4.8            Waiver of Jury Trial.  THE PARTIES HEREBY  KNOWINGLY, 
VOLUNTARILY AND  INTENTIONALLY WAIVE  THE  RIGHT  ANY OF THEM  MAY HAVE TO A
TRIAL  BY JURY IN  RESPECT  OF ANY LITIGATION  BASED  HEREON OR ARISING OUT OF, 
UNDER OR IN  CONNECTION  WITH THIS AGREEMENT  OR ANY  TRANSACTION  DOCUMENT  OR
ANY  COURSE OF  CONDUCT,  COURSE OF DEALING,  STATEMENTS  (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY.  THIS PROVISION  IS  A  MATERIAL  INDUCEMENT 
FOR  THE  PARTIES'  ACCEPTANCE  OF  THIS AGREEMENT.


                       4.9            Redemption. This Note may not be redeemed
or paid without the consent of the Holder except as described in this Note or in
the Subscription Agreement.


                     4.10            Shareholder Status. The Holder shall not
have rights as a shareholder of the Borrower with respect to unconverted
portions of this Note. However, the Holder will have all the rights of a
shareholder of the Borrower with respect to the shares of Common Stock to be
received by Holder after delivery by the Holder of a Conversion Notice to the
Borrower.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 20th day of July, 2015
 
 

 
Peer to Peer Network
 
 
By: /s/ Christopher Esposito               
 
Name: Christopher Esposito
 
Title: CEO

 



--------------------------------------------------------------------------------



Exhibit A


NOTICE OF CONVERSION
(To be executed by the Holder in order to Convert the Note originally issued
July 10, 2015)


TO:


The undersigned hereby irrevocably elects to convert $_________________ of the 
principal  amount of the above  Note  into  Shares of Common  Stock of Peer to
Peer Network according to the conditions  stated therein,  as of the Conversion
Date written below.


Conversion Date:
______________________________________
    
Applicable Conversion Price:
______________________________________
    
Signature:
______________________________________
    
Name:
______________________________________
    
Amount to be converted:
$_____________________________________
    
Amount of Note unconverted:
$_____________________________________
    
Conversion Price per share:
$_____________________________________
    
Number of  shares to be issued:
______________________________________
    
Amount of Interest Converted:
$_____________________________________
    
Conversion Price per share:
$_____________________________________
    
Number of  Interest shares of to be issued:
______________________________________
    
Total Number of  shares of to be issued:
______________________________________
    
Issue to:
______________________________________

 
Broker DTC Participant Code:
______________________________________
   
Account Number:
______________________________________


If to be issued in Certificate form, send to:


____________________________________
____________________________________
____________________________________
____________________________________

